Title: To Thomas Jefferson from Augustus B. Woodward, 15 January 1802
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Jan. 15. 1802.
          
          Mr. William O’Neale of the City of Washington, was originally invited to this place by the late Genl. Washington, for the purpose of exploring quarries for the public works. He has vested very considerable property in the City; but owing to that stagnation of business which has affected the United States generally, and which has particularly retarded the progress of the City, he finds himself now without any active employment. He is solicitous, if the appointment of a librarian should be vested in the President, as he has understood is contemplated, to obtain from him a notice of his pretensions. He is known to be a man of respectability and integrity, and I should presume as well adapted to act in that capacity as any other who may probably apply.
          
            Augustus B. Woodward
          
        